Citation Nr: 1802718	
Decision Date: 01/11/18    Archive Date: 01/23/18

DOCKET NO.  06-19 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to a rating in excess of 20 percent for post-operative residuals of a lumbar laminectomy and discectomy from January 3, 2005 to January 24, 2011.

2. Entitlement to a rating in excess of 40 percent for post-operative residuals of a lumbar laminectomy and discectomy from January 25, 2011 to April 4, 2016.

3. Entitlement to a rating in excess of 40 percent for post-operative residuals of a lumbar laminectomy and discectomy from April 5, 2016.

4. Entitlement to a rating greater than 10 percent for left lower extremity sciatic neuropathy from January 3, 2005 to May 31, 2012.

5. Entitlement to a rating greater than 20 percent for left lower extremity sciatic neuropathy from June 1, 2012. 




REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from December 1973 to December 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. The RO in Atlanta, Georgia certified the appeal to the Board.

A travel board hearing was held before the undersigned in November 2008. In March 2010, the case was remanded.

In October 2011, the Board denied entitlement to a rating greater than 10 percent for left lower extremity radiculopathy; denied entitlement to a rating greater than 20 percent for post-operative residuals of a lumbar laminectomy and discectomy from January 3, 2005 to January 24, 2011; and denied entitlement to a rating in excess of 40 percent for post-operative residuals of a lumbar laminectomy and discectomy since January 25, 2011. In November 2011, the Board received a motion for reconsideration.

As all relevant VA records were not available to the Board in October 2011, the Board in March 2012 vacated its October 2011 decision and remanded the matters for further development, thus rendering the motion for reconsideration moot. 

In December 2015, a statement of the case was furnished regarding claims of entitlement to service connection for a cervical spine disorder and for neurological involvement of the left and right upper extremities. The Veteran did not perfect an appeal and these issues are not for consideration.

In July 2016, VA continued a 10 percent rating for tinnitus; decreased the rating for a lumbar surgical scar to noncompensable; denied entitlement to service connection for right hip osteoarthritis, right shoulder strain and left shoulder strain; and denied entitlement to a total disability evaluation based on individual unemployability due to service connected disorders. The Veteran did not appeal those decisions, and as such they are not for appellate consideration. 

This is a paperless appeal and the Veterans Benefits Management System (VBMS) and Virtual VA folders have been reviewed. 

The issue of entitlement to a rating greater than 40 percent for post-operative residuals of a lumbar laminectomy and discectomy since April 5, 2016, and entitlement to a rating greater than 20 percent for left lower extremity sciatic neuropathy since June 1, 2012 are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. From January 3, 2005 to January 24, 2011, post-operative residuals of a lumbar laminectomy and discectomy were not manifested by thoracolumbar flexion to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.

2. From January 25, 2011 to April 4, 2016, post-operative residuals of a lumbar laminectomy and discectomy were not manifested by unfavorable ankylosis of the entire thoracolumbar spine.

3. For the period from January 3, 2005 to April 4, 2016, the preponderance of the evidence is against finding that the Veteran had an intervertebral disc syndrome of the lumbar spine with incapacitating episodes as defined by VA regulation.  

4. For the period from January 3, 2005 to May 31, 2012, the Veteran's left lower extremity sciatic neuropathy was not manifested by moderate incomplete paralysis of the sciatic nerve. 


CONCLUSIONS OF LAW

1. For the period from January 3, 2005 to January 24, 2011, the criteria for a rating greater than 20 percent for post-operative residuals of a lumbar laminectomy and discectomy were not met. 38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2017).

2. For the period from January 25, 2011 to April 4, 2016, the criteria for a rating greater than 40 percent for post-operative residuals of a lumbar laminectomy and discectomy were not met. 38 U.S.C. § 1155; 38 C.F.R. § 4.71a, Diagnostic Code 5243.

3. For the period from January 3, 2005 to May 31, 2012, the criteria for a rating greater than 10 percent for left lower extremity sciatic neuropathy are not met. 38 U.S.C. § 1155; 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2017). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017).

In making this determination, the Board acknowledges the Veteran's complaints regarding the adequacy of the October 2015 VA back examination. On review, the examination contains findings sufficient for rating purposes and the Board finds no basis for obtaining additional examination with regard to the issues decided. 

Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4. Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder. 38 U.S.C. § 1155. In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991). Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings. Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999). 

VA regulations, set forth at 38 C.F.R. §§ 4.40, 4.45, 4.59 (2017) provide for consideration of functional impairment due to pain on motion when evaluating the severity of a musculoskeletal disability. The United States Court of Appeals for Veterans Claims (Court) has held that a higher rating can be based on "greater limitation of motion due to pain on use." DeLuca v. Brown, 8 Vet. App. 202, 206 (1995). Any such functional loss must be "supported by adequate pathology and evidenced by the visible behavior of the claimant." 38 C.F.R. § 4.40.

When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant. 38 C.F.R. § 4.3. If there is a question as to which evaluation to apply, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

Lumbar spine disorder

In June 2004, VA granted entitlement to service connection for status post lumbar laminectomy and discectomy, and assigned a 20 percent rating from October 3, 1997. In January 2005, the Veteran submitted a claim for increase. In September 2005, VA continued the 20 percent rating assigned. The Veteran disagreed with the rating and perfected this appeal. In February 2011, the rating for service-connected lumbar spine disorder was increased to 40 percent effective from January 25, 2011, resulting in staged ratings. 

In December 2015, VA proposed to the decrease the rating for the lumbar spine disorder to 10 percent. To date, the reduction has not been implemented and any reduction action is not a matter for consideration by the Board. 

The Veteran's post operative residuals of a lumbar laminectomy and discectomy are evaluated under Diagnostic Code 5243 as intervertebral disc syndrome, which is rated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25. 38 C.F.R. § 4.71a, Diagnostic Code 5243. 

Pursuant to the General Rating Formula for Diseases and Injuries of the Spine, a 20 percent rating is assigned when forward thoracolumbar flexion is greater than 30 degrees, but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. Id. 

A 40 percent rating is warranted when forward flexion of the thoracolumbar spine is 30 degrees or less; or, there is favorable ankylosis of the entire thoracolumbar spine. Id.

A 50 percent rating is warranted when there is unfavorable ankylosis of the entire thoracolumbar spine. Id.

These ratings apply with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease. See General Rating Formula for Diseases and Injuries of the Spine.

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 20 percent rating is assigned with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent rating is assigned with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent rating is assigned with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months. 38 C.F.R. § 4.71a.

For purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. Id at Note (1).

Under the rating criteria separate ratings can be provided for neurological disorders, to include bowel and bladder disorder, associated with disorders of the spine under 38 C.F.R. § 4.124a. In this case, however, the question of entitlement to separate ratings for right lower extremity neuropathy and bowel and bladder disorders have been previously addressed by the Board and are not presently before it. See March 2010 Board decision. The issue of neurologic impairment of the left lower extremity remains on appeal and will be discussed below. 

The Veteran underwent a VA examination in June 2005. He stated that he used a cane intermittently and lost his job secondary to significant pain. He reported difficulty walking and difficulty with some activities of daily living such as bathing, toileting and dressing. He denied trouble feeding or grooming himself. Objectively, range of motion showed 0 to 45 degrees flexion and 0 to 10 degrees extension. Right and left lateral bending were to 10 degrees and right and left lateral rotation were to 15 degrees. The pain reportedly became worse with decreased range of motion with repetitive use.

An August 2005 letter from a private chiropractor noted the Veteran was treated for thoracolumbar and radiating lower back pain which the appellant graded as a 7 out of 10 on a pain scale with 10 being the worst. Chiropractic evaluation of the lumbar spine revealed a positive Spring test for muscle guarding and rigidity. Straight leg raising was positive.  A decreased range of motion was reported by the extent of any limitation was not described.   

An August 2005 VA neurosurgical consultation noted that the Veteran complained of low back pain. He reported relief with chiropractic help, anti-inflammatories and muscle relaxants. Forward flexion was to 90 degrees. 

In October 2005, a private physician, Dr. C.B., posited that the Veteran's lumbar spine pathology with degenerative changes should be assigned a 60 percent disabling rating due to multiple sets of symptoms, to include lost range of motion and neurologic losses. 

In a November 2008 letter, the Veteran's wife explained that since she married the appellant in 1992 his physical condition had significantly deteriorated. She stated that her husband was in constant pain, that he had to change positions frequently, and that he could not sit or lay down for long before he had to move due to pain.

In August 2009, Dr. C.B. opined that the Veteran was underrated for his lumbar disorder. The Veteran was reportedly limited in walking due to his spinal disorder and he reportedly had fallen because of it. The Veteran reported stiffness, fatigue, spasms and decreased motion. 

During a January 25, 2011 VA examination, the Veteran stated that he could function with medication. During flare-ups he reportedly experienced functional impairment to include pain, weakness, loss of balance, an inability to sleep, or walk far, and limitation of motion of the joint described as locking of the spine with bending. Range of motion studies found flexion to 25 degrees and extension to 5 degrees. Lumbar motion was also demonstrated in other planes of movement.  Spinal function was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use. There was no thoracolumbar ankylosis. 

In an October 2011 statement private chiropractor, Dr. P. stated that in October 2010, the Veteran's condition worsened and he had to restrict activities, including travel or other activities that would require him to remain in a single position for any appreciable length of time. The chiropractor stated he ordered "bed rest", therapeutic massage, and daily spine stretching exercises in addition to an increased frequency of visits to the clinic. That episode last until November 30, 2010. In January 2011 he suffered another flare and the chiropractor again restricted his activities, increased the frequency of adjustments, and ordered "bed rest". The initial episode in January lasted two weeks and additional episodes in March and May 2011 each lasted approximately two weeks. 

On VA examination in June 2012, the Veteran reported severe pain in the thoracolumbar area, but did not report flare-ups. Range of motion was forward flexion to 70 degrees with painful motion beginning at 60 degrees. Extension was to 25 degrees with painful motion beginning at 10 degrees. Right and left lateral flexion was to 20 degrees in each plane with painful motion beginning at 20 degrees. Right and left lateral rotation was to 30 degrees in each plane with no objective evidence of painful motion. The Veteran was able to perform repetitive use testing. Post-test forward flexion was to 70 degrees. There was no additional limitation of motion following repetitive use testing. The examiner stated the Veteran did not have any functional loss or functional impairment. The examiner also stated that the Veteran did not have intervertebral disc syndrome of the thoracolumbar spine. 

On VA examination in October 2015, the Veteran reported his stenosis was getting worse, and that his pain was now constant and that it never stopped. He did not report any flare-ups of his back. Objectively, range of motion of the thoracolumbar spine was forward flexion 0 to 70 degrees; extension 0 to 30 degrees; right and left lateral flexion and right and left lateral rotation all to 30 degrees. There was pain on flexion and extension. The Veteran was able to perform repetitive use testing with no additional loss of function or range of motion after three repetitions. The examiner stated that because the Veteran was not having a flare up, it would only be speculative to report additional range of motion loss or whether pain, weakness, fatigability, or incoordination could significantly limit functional ability during flare-ups or when the joint is used repeatedly over a period of time. The Board acknowledges the recent case of Sharp v. Shulkin, 29 Vet. App. 26 (2017), but as the Veteran specifically denied flare-ups, it is not necessary to remand for additional information concerning functional impairment.

In January 2016, the Veteran's private physician completed a Disability Benefits Questionnaire pertaining to the thoracolumbar spine. The Veteran reported difficulty bending, lifting, and twisting and he can only stand for 5 minutes. Objectively, range of motion was reported as forward flexion to 80 degrees; extension to 10 degrees; right and left lateral flexion to 10 degrees; and right and left lateral rotation to 15 degrees. The Veteran was unable to perform repetitive use testing due to complaints of significant pain. The physician noted functional loss due to less movement than normal, weakened movement, pain on movement, atrophy of disuse of the low back muscles, and interference with sitting and standing. There was no ankylosis. The examiner further stated that the Veteran has had incapacitating episodes of 8 weeks in the past 12 months.

In February 2016, the private physician completed an addendum wherein he clarified that forward flexion was to 80 degrees when sitting, but that there was only approximately 15 degrees of forward flexion when standing. 

On review, for the period from January 3, 2005 to January 24, 2011, the Veteran's post-operative residuals of a lumbar laminectomy and discectomy were not manifested by either forward thoracolumbar flexion limited to 30 degrees or less, or by favorable ankylosis of the entire thoracolumbar spine.  As such, a rating greater than 20 percent is not warranted under the general rating formula. 

The Veteran underwent a VA examination on April 5, 2016. As explained below, the Board will remand the rating question as of that date. For the period from January 25, 2011 to April 4, 2016, however, the Veteran's service-connected lumbar spine disorder was not manifested by unfavorable ankylosis of the entire thoracolumbar spine and a rating greater than 40 percent is not warranted. 

In making the above determinations, the Board has considered the Veteran's complaints of functional impairment, but does not find adequate pathology sufficient to warrant a higher rating based on pain on motion or other factors. It bears repeating that the general rating formula evaluates diseases and injuries of the spine based upon limitation of motion, and that those criteria are controlling regardless whether there are symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease. 38 C.F.R. § 4.71a.

The Board is cognizant of the claims that the Veteran has had to take days off of work due to his back pain and acknowledges the statements that his disorder is of such severity that he is incapacitated and requires bed rest. While the chiropractic statement reports several episodes of "bed rest" during the period from October 2010 to March 2011, the Board notes that the regulation governing ratings for incapacitating episodes requires physician prescribed bed rest, as opposed to bed rest prescribed by a chiropractor. While the Veteran submitted his chiropractic treatment records which show complaints of severe pain in his back and lower extremity, it is notable that they do not document acute signs and symptoms of invertebral disc syndrome. 

The Board also notes the January 2016 private examination indicating eight weeks of incapacitating episodes. The physician, however, noted that these episodes required "treatment" but specifically crossed out the portion reading "bed rest prescribed by a physician". Thus, they do not meet the regulatory definition of incapacitating episodes.

In summary, the preponderance of the evidence is against finding evidence of incapacitating episodes as defined by regulation, and against finding the required limitation of motion to warrant ratings greater than 20 or 40 percent during the time periods at issue.  

The claims are denied.

Left lower extremity sciatic neuropathy

In September 2005, VA granted entitlement to service connection for left lower extremity weakness, numbness, and pain and assigned a 10 percent rating from January 3, 2005. The Veteran disagreed with the rating and perfected this appeal. In March 2015, the rating was increased to 20 percent from June 1, 2012, resulting in staged ratings. The disability was also recharacterized as left sciatic neuropathy. 

The Veteran's left lower extremity sciatic neuropathy is rated under Diagnostic Code 8520 which provides a 10 percent rating for mild incomplete paralysis of the sciatic nerve; a 20 percent rating for moderate incomplete paralysis of the sciatic nerve; and a 40 percent rating for moderately severe paralysis of the sciatic nerve. 38 C.F.R. § 4.124a, Diagnostic Code 8520.

A January 2005 VA record noted mild neurological deficits. In February 2005, the Veteran stated that his leg discomfort had increased. The impression was left lower extremity radicular discomfort. 

In a 2005 statement in support of his claim the Veteran stated that he experienced constant aching pain on the outside of his leg to the knee, and that his leg would go to sleep when he sat for more than a few minutes. He described experiencing periodic left lower extremity numbness and weakness which lasted generally under an hour at a time. 

In June 2005, the Veteran was afforded a VA spine examination by a neurologist. He described left lower extremity pain, numbness and weakness. Physical examination revealed 5 out of 5 lower extremity strength. There were some splotchy areas of numbness that were not consistent with any particular dermatome. Deep tendon reflexes were 2+ at both the patellar and Achilles. Babinski's sign was negative. Left leg straight leg raising was positive. The Veteran was not hyper-reflexic and did not have any pathologic reflexes at the time of examination. 

The claims file contains a letter from private chiropractor, Dr. W.F., who stated that the Veteran had pain on straight leg raising. Manual muscle testing was 5 out of 5 in the left lower extremity, and sensory evaluation was normal. Left lower extremity deep tendon reflexes were also within normal limits. It was noted that the Veteran had consistently reported signs and symptoms which were consistent with cauda equina syndrome, but that syndrome was not diagnosed.

An August 2005 VA neurosurgical consult noted mild patchy hypalgesia in the left foot. The diagnosis was sciatica. 

At an August 2005 VA examination the Veteran reported bilateral leg numbness. The examiner also noted that following a review of the June 2005 VA examination, the Veteran reported symptoms consistent with radicular pain. Notably the examiner found no evidence of radiculopathy, no objective evidence of bilateral lower extremity numbness, and no objective evidence of bilateral lower extremity weakness on examination. 

A September 2005 outpatient treatment note indicates that the Veteran's muscle bulk and tone were normal. Muscle strength was 5 out of 5. There was mild left eversion weakness in the left foot. Sensory reflexes demonstrated mild patchy hypalgesia in the left foot, deep tendon reflexes were 2 out of 4 in the patellar reflex and 1 out of 4 in the Achilles reflex. Babinski's sign was negative. 

In November 2008, the Veteran reported constant leg pain, and numbness in his knees, heels, and at the tops of his toes. The Veteran stated that he had lost all strength in his left little toe and that sciatic nerve paralysis, though incomplete, was severe. He argued that his left lower extremity disorder warranted a 60 percent disabling rating.

In August 2009, Dr. C.B. stated that the Veteran had weakness and sciatica that extended into his foot and should therefore be re-rated for those severe problems.

In January 2011, the Veteran was evaluated by a QTC examiner. During his examination the Veteran was noted as having sensory deficits at L4 and L5. Knee and ankle jerks were 2+. The lower extremities showed no signs of pathologic reflexes. The examination revealed normal cutaneous reflexes but there were signs of lumbar intervertebral disc syndrome. The examiner stated that for the established diagnosis of left lower extremity weakness with numbness, there was no change in diagnosis. 

A September 2011 private neurological consult noted a mild left footdrop on ambulation and during attempted heel gait. Assessment was symptoms suggestive of L5-S1 radiculopathy or sciatic neuropathy with no evidence of a compressive lesion on magnetic resonance imaging of the lumbosacral spine. Electrophysiologic studies were needed to investigate any possible lumbosacral radiculopathy or peripheral neuropathy. In October 2011, the Veteran underwent a nerve conduction study and electromyography, which concluded "[t]here was no electrophysiologic evidence of neuropathy, radiculopathy or plexopathy of the lower extremities."

While the Board acknowledges the Veteran's subjective complaints, the preponderance of the objective evidence for the period from January 3, 2005 to May 31, 2012 shows no more than mild incomplete paralysis of the left lower extremity sciatic nerve. The June 2005 VA examination demonstrated no objective radicular symptoms and in August 2005, no objective evidence of lower extremity numbness or weakness was found on examination. 

While Dr. C.B. in August 2009 described the Veteran's symptoms as severe, at a January 2011 VA examination there was no evidence warranting a change in diagnosis. Indeed, lower extremity reflexes were 2+ at the knees and ankles. Additionally, while a September 2011 physician noted a mild left footdrop in October 2011 objective testing found no evidence of neuropathy, radiculopathy, or plexopathy in the lower extremities. The diagnostic findings are considered highly probative.  Hence, while the Veteran has some loss of sensory function, the disability picture does not more nearly approximate moderate incomplete paralysis and a rating greater than 10 percent is not warranted at any time prior to June 1, 2012.

Entitlement to a total disability rating based on individual unemployability was denied in July 2016 and not appealed by the Veteran. At this time, the Board finds no basis for inferring another individual unemployability claim. See Rice v. Shinseki, 22 Vet. App. 447 (2009).  


ORDER

For the period from January 3, 2005 to January 24, 2011, entitlement to an evaluation greater than 20 percent for post-operative residuals of a lumbar laminectomy and discectomy is denied.

For the period from January 25, 2011 to April 4, 2016, entitlement to an evaluation greater than 40 percent for post-operative residuals of a lumbar laminectomy and discectomy is denied. 

For the period from January 3, 2005 to May 31, 2012, entitlement to a rating greater than 10 percent for left lower extremity sciatic neuropathy is denied.



REMAND

Post-operative residuals of a lumbar laminectomy and discectomy from April 5, 2016

The Veteran underwent a VA thoracolumbar spine examination on April 5, 2016. On review, this examination contains relevant findings (i.e., range of motion) but has not been considered by the RO. Thus, a remand is required. See 38 C.F.R. §§ 19.37, 20.1304 (2017).

Left lower extremity sciatic neuropathy from June 1, 2012

Effective June 1, 2012, VA increased the rating for left lower extremity sciatic neuropathy to 20 percent. The Veteran argues that this does not adequately reflect the severity of his disability.  

On review, the claims folder contains several examinations since June 2012 with inconsistent findings. For example, on VA examination in June 2012, the Veteran's impairment of the sciatic nerve in the left lower extremity was described as moderate. On VA examination in October 2015, the Veteran had normal left lower extremity strength, reflexes, and sensation.  The examiner stated that the Veteran did not have radicular pain or any other signs or symptoms due to radiculopathy. The examiner further stated that sciatica is a symptom and that radiculopathy means nerve root pathology and occurs when there is nerve root damage as confirmed by objective motor and reflex abnormalities in the appropriate dermatomes of the lower extremities, of which none were seen on examination. In contrast a January 2016 private examiner indicated that the Veteran had severe radiculopathy of the left lower extremity and that this was confirmed with electromyographic/nerve conduction study in January 2016. The April 2016 VA examiner stated there was no radiculopathy but went on to state that the sciatica and neuropathy have caused inability to walk without assistance or stand without assistance. 

Considering the foregoing, the Veteran should be afforded the opportunity to submit the report of the January 2016 private electromyographic study. Additionally, a VA examination is needed to reconcile the conflicting findings of record and determine the current severity of any associated left lower extremity neurologic impairment. 

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and ask him to submit the January 2016 electromyographic study results. He may also submit an authorization for release of this information and if a properly completed authorization is received, the record must be requested. 

2. Thereafter schedule the Veteran for a VA peripheral nerves examination by a neurologist. The electronic claims folder and a copy of this remand must be available for review.   The neurologist is specifically requested to identify any neurologic impairment of the left lower extremity associated with the service-connected lumbar spine disability and comment on its severity. In making this determination, the neurologist should review and discuss as necessary the June 2012, October 2015, and April 2016 VA examinations, as well as the January 2016 private examination of record. To the extent possible, the conflicting findings should be reconciled. 

A complete, well-reasoned rationale must be provided for any opinion offered.  If the requested opinion cannot be rendered without resorting to speculation, the neurologist must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, i.e., no one could respond given medical science and the known facts, or by a deficiency in the record or the examiner, i.e., additional facts are required, or the neurologist does not have the needed knowledge or training 

3. Review the examination report to ensure that it is in complete compliance with the directives of this remand. If the report is deficient in any manner, implement corrective procedures at once.

4. The Veteran is to be notified that it is his responsibility to report for the examination and to cooperate in the development of the claim. The consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2017). In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address. It should also be indicated whether any notice that was sent was returned as undeliverable.

5. Upon completion of the requested development and any additional development deemed appropriate, readjudicate the question of entitlement to a rating greater than 40 percent for post-operative residuals of a lumbar laminectomy and discectomy for the period since April 5, 2016; and entitlement to a rating greater than 20 percent for left lower extremity sciatic neuropathy for the period since June 1, 2012. If any benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity for response. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


